Order settling account of trustees appointed on behalf of mortgage certificate holders, in so far as appealed from, affirmed, without costs. An examination of the record discloses that these appellants, who served as trustees in response to a request to assume that obligation as a public service and without compensation, discharged their duties with commendable diligence and ability in every respect. In our opinion, they were in no way responsible for the failure to rehabilitate and to satisfy arrearages of taxes, requiring money which was not available. That conclusion, however, cannot serve as a basis upon which this court may predicate a determination expunging from the record the criticism expressed by a justice in a collateral proceeding involving permission to sell the premises, wherein the conduct of the trustees was under scrutiny, even though we believe such criticism to have been unjustified.' Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.